AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Tennessee
                                                                      __________


      HABCO STRUCTURAL SPECIALISTS, INC.,                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-120-TAV-SKL
 HOMESTEAD JOIST REINFORCEMENT, LLC et. al                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MICHELLE RAY, STEVEN MELANCON, and NATHANIEL HICKS.                                                          .


Date:          05/27/2020                                                             /s/ Matthew W. Olinzock
                                                                                         Attorney’s signature


                                                                                 Matthew W. Olinzock BPR 037948
                                                                                     Printed name and bar number
                                                                                 BREEDING HENRY BAYSAN PC
                                                                                    900 S. Gay St. Ste 1950
                                                                                      Knoxville, TN 37902

                                                                                               Address

                                                                                     molinzock@bhblegal.com
                                                                                            E-mail address

                                                                                          (865) 670-8535
                                                                                          Telephone number

                                                                                          (865) 670-8536
                                                                                             FAX number




      Case 1:20-cv-00120-TAV-SKL Document 21 Filed 05/27/20 Page 1 of 1 PageID #: 170
